DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.

This action is responsive to claims filed 08/01/2022 and Applicant’s request for reconsideration of application 12/537552 filed 08/01/2022.
Claims 1-24, 46-52, and 59-60 have been examined with this office action.

Based on the examiner’s review of the disclosure of the present application, the examiner presently has no suggestions which will overcome the Alice 35 USC § 101 rejection as found in this office action.

Claim Interpretation
first data set -  trade transaction agreement data (see [0062])
second data set - one or more allowable structured products (see [0062])
downstream systems - post-trade processing facilities  or clearing house (see [0062])

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1-24, 46-52, and 59-60 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of converting a trade transaction agreement into one or more structured products (Specification [0002]) without significantly more. 
Subject Matter Eligibility Standard
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas. Alice Corporation Pty. Ltd. v.CLS Bank International, et al., 573 U.S. _ (2014) as provided by the interim guidelines FR 12/16/2014 Vol. 79 No. 241.
Analysis
Step 1, the claimed invention must be to one of the four statutory categories. 35 U.S.C. 101  defines the four categories of invention that Congress deemed to be the appropriate subject matter of a patent: processes, machines, manufactures and compositions of matter. In this case independent claims 1 and all claims which depend from it are directed toward a method and independent claim 46 and all claims which depend from it are directed toward a system. As such, all claims fall within one of the four categories of invention deemed to be the appropriate subject matter.

Step 2A Prong 1, Under Step 2 A, Prong 1 of the 2019 Revised § 101 Guidance, it is determined whether the claims are directed to a judicial exception such as a law of nature, a natural phenomenon, or an abstract idea (See Alice, 134 S. Ct. at 2355) by identify the specific limitation(s) in the claim that recites abstract idea(s); and then determine whether the identified limitation(s) falls within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. 
Specifically, claim 1 comprises inter alia the functions or steps of “maintaining a directory configured to store information related to one or more parties associated with one or more transactions; 	generating at least one window, the at least one window comprising a user input region comprising one or more fields for receiving input associated with a plurality of structured products, and an interactive region configured to be populated; 	receiving via the user input region, an indicator from one or more of a first party and a second party for a trade transaction agreement; 	responsive to receiving the indicator, mapping, via the directory, the indicator to detailed information associated with the one or more of the first party and the second party for performing the trade transaction agreement; receiving via the user input region from the, a first type of data set defining trade information for the trade transaction agreement between the first party and the second party, the one or more fields of the user input region configured to receive data sets in a plurality of different data formats, said first type of data set being in a non-standardized format that is dependent upon a hardware and software platform used by a computing system of the first party or the second party, the non-standardized format being incompatible for processing; and	converting the first type of data set into a second type of data set that is standardized and compatible for processing by the downstream, said downstream comprising multiple post-trade processing facilities, by: 	defining the plurality of structured products from the trade information such that each of the plurality of structured products independently complies with specification parameters defined by one or more from among the multiple post-trade processing facilities, wherein at least two of the plurality of structured products are defined according to different Specification parameters associated with different post-trade processing facilities;	populating the interactive region displayed with the plurality of structured products and a confirmation button; 	verifying that each of the plurality of structured products is compatible for  processing by said multiple post-trade processing facilities; 	for each structured product, assigning a value and assigning a volume, wherein a sum of values of the plurality of structured products equals a transaction value of the trade transaction agreement; 	responsive to receiving user input from the confirmation button, submitting each structured product with information identifying at least one of the first party or a representative thereof, and the second party or a representative thereof, to the multiple post-trade processing facilities in a respective data format for processing of the same, said information including the detailed information obtained via the mapping; 	processing, by the multiple post-trade processing facilities, each respective structured product submitted thereto; and	in response to processing each respective structured product, at least one of updating one or more among the at least one window and generating a new window to present a confirmation record indicating a status of each respective structured product”. 

Claim 46 comprises inter alia the functions or steps of convert a first type of data set defining trade information for a transaction agreement into a second type of data set that is compatible for processing ("compatible data") by downstream systems comprising multiple post-trade processing facilities by defining a plurality of structured products; 
	one or more user third party accessing the server and the trade transaction software application stored thereon; and
	a directory, maintained, configured to store information related to one or more parties associated with one or more transactions;
	generate a display of the one or more user third party, at least one window, the at least one window comprising a user input region comprising one or more fields for receiving input associated with a plurality of structured products and an interactive region configured to be populated;
	receive, via the user input region, an indicator from one or more of a first party and a second party for a trade transaction agreement;
	responsive to receiving the indicator, mapping, via the directory, the indicator to detailed information associated with the one or more of the first party and the second party for performing the trade transaction agreement;
	receive, via the user input region from the one or more user third party, the first type of data set defining the trade information for the trade transaction agreement between the first party and the second party from the one or more user third party, the one or more fields of the user input region configured to receive data sets in a plurality of different data formats, said first type of data set comprising a first data format that is dependent on a hardware and software platform used by the one or more user third party terminals, the first data format being incompatible for processing by the downstream systems;
	convert the first type of data set into the second type of data set comprising the compatible data by defining the plurality of structured products from the trade information such that each of the plurality of structured products independently complies with specification parameters defined by the multiple post-trade processing facilities, wherein at least two of the plurality of structured products are defined according to different specification parameters associated with different post-trade processing facilities; 
	populate the interactive region displayed on the one or more user third party with the plurality of structured products and a confirmation button; 
	verify that each of the plurality of structured products is compatible for processing by said one or more multiple post-trade processing facilities; 
	for each structured product, assign a value and assign a volume, wherein a sum of values of the plurality of structured products equals a transaction of the trade transaction agreement; 
	responsive to receiving user input from the one or more user third party terminals via the confirmation button, submit each structured product with information identifying at least one of the first party or a representative thereof and the second party or a representative thereof to the multiple post-trade processing facilities in a respective data format for processing of the same, said information including the detailed information obtained via the mapping; 
	processing, by the multiple post-trade processing facilities, each respective structured product submitted thereto; and 
	in response to processing each respective structured product, at least one of updating one or more among the at least one window and generating a new window to present a confirmation record indicating a status of each respective structured product”.

The cited limitations as drafted are systems and methods that, under their broadest reasonable interpretation, covers performance of a method of organizing human activity, but for the recitation of the generic computer components. Further, none of the limitations recite technological implementations details for any of the steps but, instead, only recite broad functional language being performed by the generic use of at least one processor. With regard to the claim limit “the data interface comprising at least one field for receiving data sets in a plurality of different data formats, said first type of data set being in a non-standardized format that is dependent upon a hardware and software platform used by a computing system of the first party or the second party, the non-standardized format being incompatible for processing by downstream systems”, paragraphs [0022-0023] make it clear that the format of the data received is not required to be in a specific format and that it’s the content of the data as it refers to the converting a trade transaction agreement that is incompatible for processing during trade processing. Thus, the claim limit is considered and extra-solution activity of receiving data. Converting a trade transaction agreement into one or more structured products is a fundamental economic practice long prevalent in commerce systems. If a claim limitation, under its broadest reasonable interpretation, covers a fundamental economic principle or practice but for the general linking to a technological environment, then it falls within the organizing human activity grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A Prong 2, Next, it is determined whether the claim is directed to the abstract concept itself or whether it is instead directed to some technological implementation or application of, or improvement to, this concept, i.e., integrated into a practical application. See, e.g., Alice, 573 U.S. at 223, discussing Diamond v. Diehr, 450 U.S. 175 (1981). The mere introduction of a computer or generic computer technology into the claims need not alter the analysis. See Alice, 573 U.S. at 223—24. “[T]he relevant question is whether the claims here do more than simply instruct the practitioner to implement the abstract idea on a generic computer.” Alice, 573 U.S. at 225. 
In the present case, the judicial exception is not integrated into a practical application. The claim limitations are not indicative of integration into a practical application by claiming an improvement to the functioning of the computer or to any other technology or technical field. Further, the claim limitations are not indicative of integration into a practical application by applying or using the judicial exception in some other meaningful way. In particular the claim limits of displaying (GUI), receiving, storing, and transmitting data are claimed and described at a high level of generality and are functions any general purpose computer performs such that it amount no more than mere instruction to apply the exception to a particular technological environment. Further, none of the limitations recite technological implementations details for any of the steps but, instead, only recite broad functional language being performed by the generic use of at least one processor. The claim limits also recite the use of a processor, memory, and a network. However, the use of these additional elements described at a high level of generality and perform generic computer functions such that it amount no more than mere instruction to apply the exception to a particular technological environment. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaning limits on practicing the abstract idea. Thus, the claim is directed toward an abstract idea.

Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when  considered both individually and as an ordered combination do not amount to significantly more that the abstract idea(s). As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the abstract idea(s) amounts to no more than mere instructions to apply the exaction using a generic computer component. Mere instruction to apply an exertion using a generic computer component cannot provide an inventive concept. These generic computer components are claimed at a high level of generality to perform their basic functions which amount to no more than generally linking the use of the judicial exception to the particular technological environment of field of use (Specification [0022-0023] [0058] [0062] [0071-0080]) and further see insignificant extra-solution activity MPEP § 2106.05 I. A. iii,  2106.05(b), 2106.05(b) III,  2106.05(g). Thus, the claims are not patent eligible.
As for dependent claims 2-24, 47-52, and 59-60, these claims recite limitations that further define the same abstract idea noted from the respective independent claims from which they depend. Therefore, the cited dependent claims are considered patent ineligible for the reasons given above.

Prior Art
The claims overcome the prior art of record such that none of the cited prior art reference’s disclosures can be applied to form the basis of a 35 USC § 102 rejection nor can they be combined to fairly suggest in combination, the basis of a 35 USC § 103 rejection when the limitations are read in the particular environment of the claims. Therefore, the claims may be allowable if amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action. 

Response to Arguments 
Applicant's arguments with regards to claims have been fully considered but they are not persuasive.  

EXAMINER’S RESPONSE TO APPLICANT REMARKS CONCERNING Claim Rejections - 35 USC § 101: Applicant's provide not arguments with regards to 35 USC § 101. The examiner contends that there is no improvement to GUI technology. The GUI is merely used as a tool for its intended purpose of displaying information to the user and receive user input. The re-arrangement of data or display of certain data does not improve the underlying technology. The examiner takes the position and arguments that the display as disclosed in the present application is described at a high level of generality for inputting data. The specification makes it clear that the input into the system can take many forms and is not central to the problem being solved:
[0024] Fields 202 and203 allow for the volume and price to
be specified. Field 204 optionally allows for the user to select
or otherwise specify a financial product group. Alternatively
to a user entering trade information, volume, price, and/or
financial product group in fields 201, 202, 203, and 204 of the
interface 200, the user may otherwise submit such applicable
trade information in various forms via, for example, an API
message, an email message, an instant message, a text message,
a voice message, or a combination thereof. Alternatively,
a subset of information may be provided via the interface
200, while additional subsets of information are
provided via one or more separate (i.e., API, email, instant,
text, voice) messages.

Regarding arguments directed toward “user interaction” which improves efficiency and reduces latency, the described user interaction is ubiquitous in computing. Nearly all computer displays involve “user interaction”. A user inputs information, the computer receives and processes the user input, and the computer updates the display based on the processed data. With regard to the claim limit “the data interface comprising at least one field for receiving data sets in a plurality of different data formats, said first type of data set being in a non-standardized format that is dependent upon a hardware and software platform used by a computing system of the first party or the second party, the non-standardized format being incompatible for processing by downstream systems”, paragraphs [0022-0023] make it clear that the format of the data received is not required to be in a specific format and that it’s the content of the data as it refers to the converting a trade transaction agreement that is incompatible for processing during trade processing. Thus, the claim limit is considered and extra-solution activity of receiving data. Unlike Example 42 there is not an integration into a practical application but, instead, the judicial exception of the claims (computer and display) are merely applied to the abstract idea as tools for implementation. Regarding applicant’s argument directed toward bottlenecks that introduce latency, the applicant cites time consuming, highly manual, and confusing and complicated items which are made easier because of the use of a computer. However, relying on a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible. See Alice, 134 S. Ct. at 2359 (“use of a computer to create electronic records, track multiple transactions, and issue simultaneous instructions” is not an inventive concept); Bancorp Servs., L.L.C. v. Sun Life Assur. Co. of Can. (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012) (a computer “employed only for its most basic function . . . does not impose meaningful limits on the scope of those claims”); cf. DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258–59 (Fed. Cir. 2014) (finding a computer-implemented method patent eligible where the claims recite a specific manipulation of a general-purpose computer such that the claims do not rely on a “computer network operating in its normal, expected manner”). See arguments directed toward the design choice of a “single screen” below. 
Regarding applicant’s argument that “the claims do not fall into any of the enumerated groupings of abstract ideas”, converting a trade transaction agreement into one or more structured products is a fundamental economic practice long prevalent in commerce systems.
The use of an user interface to display certain data is described and claimed at a high level of generality. The specification does not once indicate that the use of a single screen is central to the problem being solved. In fact, the phrase “single screen” or any analogous phrase is not even mentioned in the specification. Paragraphs [0011 0013 0014] state that the “are screenshots illustrating exemplary interfaces” and Figure 5e shows multiple screens. Populating fields and arranging data merely requires the selection of certain data for display which any general purpose computer can perform. Thus, the claimed user interface is merely used as a tool to receive data as part of the abstract idea of the claims which is converting a trade transaction agreement into one or more structured products for submission to a post-trade processing facility. 
Regarding applicant’s argument that “In addition, conventional GUIs typically require multiple screens (each configured for receiving input for a
different type of product) in order to process different types of products. See id. As a result of these and other deficiencies, conventional GUIs cause bottlenecks that introduce latency as well as inefficiencies into product processing. As will be appreciated, such latency can cause market data (which may be used to process the product information) to become stale and inaccurate”, there is no evidence in the specification that the problem being solved is that of reducing “bottlenecks that introduce latency” by the use of a user interface or that the present disclosed displayed eliminate the such issues. 
Regarding applicant’s amendments (claims 1, 46, 59, and 60) and arguments directed toward the muse of indicators and mapping using a directory, paragraph [0058][0071] describes this as merely organizing data and displaying data. The organization and display of data is described at a high level of generality. 
Regarding applicant's arguments alleging the claim(s) do not preempt or monopolize the abstract idea, while preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility. The Supreme Court in Alice Corp. cautioned that merely limiting the use of an abstract idea "to a particular technological environment" or implementing the abstract idea on a "wholly generic computer" is not sufficient as an additional feature to provide "practical assurance that the process is more than a drafting effort designed to monopolize the [abstract idea] itself." Alice Corp., 134 S.Ct. at 2358 (citations omitted). In the present case, the claimed technology is nothing more than generic computer technology implementing an abstract idea.
Regarding applicant's argument directed toward Berkheimer, the applicant appears to confusion the requirement under step 2B of patent eligibility analysis, which the Berkheimer v. HP, Inc. memo dated April 19, 2018 is directed toward,  with that of the requirements under step 2A. the Berkheimer decision does not change the basic subject matter eligibility frame work as set forth in the MPEP§ 2106, but instead clarifies the inquiry into whether additional elements or combinations of elements represent well-understood, routine, and conventional activities. In the present set of claims, the examiner has cited court decisions recognized as well-understood, routine. Regarding the 2B analysis, [0011][0013-0014][0022-0023] [0038-0041][0050-0051][0072-0075] of the present specification expressly states the use of general purpose computer when describing the additional elements of the claims involving the computer. As state in the previous response to arguments, the present application uses generic and conventional computer technics of computer programming a general purpose computer to implement the abstract ideas directed toward the identified abstract idea(s) without significantly more. As such, the examiner maintains the rejection.

Conclusion
For prior art made of record and not relied upon is considered pertinent to applicant's disclosure see Notice of References Cited items A submitted 12/16/2011 used as prior art and in the conclusion section in the office action submitted 12/16/2011.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Pollock whose telephone number is 571 270-1465.  The examiner can normally be reached on 7:30 AM - 4 PM, Mon-Fri Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Gregory A Pollock/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        
08/29/2022